Citation Nr: 1440041	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-17 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.

The Veteran requested a hearing before the Board in a May 2008 substantive appeal.  In February 2012 correspondence, the Veteran withdrew his request for a Board hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (e) (2013).

This matter was previously before the Board in April 2012 when the claim was reopened and remanded on the merits for additional development.  Most recently, this claim was before the Board in April 2014, when it was again remanded for additional development and consideration.  As discussed below, the Board finds that there not been substantial compliance with April 2012 and April 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board finds that the development requested by the Board in April 2012 and April 2014 remand directives was not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case additional development must be conducted. 

In the April 2014 remand, the Board found the July 2012 examination report and August 2012 addendum opinion were inadequate, and thus did not substantially comply with the April 2012 remand directives.  Specifically, in the April 2014 remand, the Board stated that the July 2012 examination report and August 2012 addendum report contained contradictory reasons for why range of motion testing was not accomplished at the July 2012 examination, and did not adequately explain why an opinion could not be provided without resorting to mere speculation.  Moreover, because an opinion was not provided there was no reconciliation with the diagnosis of recurrent lumbosacral strain provided in an April 1982 VA examination, nor with an October 2005 buddy statement or with the Veteran's lay statements.  

The April 2014 Board remand directed VA to obtain another spine examination.  The April 2014 Board remand further specified that the examiner must specifically address and reconcile his or her opinion with the September 1977 service treatment record noting that it is unreasonable to assume that the Veteran would not in the future have symptomatic low back pain, the April 1982 VA examination diagnosis of recurrent lumbosacral strain, the October 2005 buddy statement and the Veteran's lay statements.  

Pursuant to the April 2014 Board remand, another VA spine examination was afforded to the Veteran in July 2014.  The July 2014 VA examiner opined that the Veteran's in-service back issues, documented in service treatment records in 1971 and during 1976 to 1977, resolved during service.  The July 2014 VA examiner stated that the Veteran's 1982 VA examination was normal and x-rays were normal with respect the Veteran's back.  The July 2014 VA examiner stated there was no further medical evidence of a back condition until July 2003 when arthritis was noted and that such was not unusual in a person of the Veteran's age.  The July 2014 VA examiner also reported, in 2012, the Veteran was diagnosed with degenerative disc disease, and stated such was also not unusual of a person of the Veteran's age.  Finally, the July 2014 VA examiner noted that while the September 1977 service treatment stated the Veteran would have back issues later in life, the Veteran's current back disability was secondary to aging and activities after service.  However, the July 2014 VA examiner's opinion incorrectly finds that the April 1982 VA examination was normal.  As noted in the April 2012 and April 2014 Board remands, the April 1982 examiner provided a diagnosis of recurrent lumbosacral strain.  Additionally, the July 2014 VA examiner did not specifically address the October 2005 buddy statement or the Veteran's lay statements as directed in the prior Board remands.  As a result, the Board finds that July 2014 VA examination report is inadequate, and additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to the July 2014 VA examiner, or appropriate substitute, to determine the etiology of any back disability shown during the pendency of the claim or proximate to the claim.  The examiner is requested to address the following:

Whether it is at least as likely as not (50 percent probability or more) that any back disability shown during the pendency of the claim or proximate to the claim was present in service, was caused by service, or is otherwise etiologically related to service.

The examiner must specifically address and reconcile any opinion provided with the September 1977 service treatment record noting that it is unreasonable to assume that the Veteran would not in the future have symptomatic low back pain, the April 1982 VA examination diagnosis of recurrent lumbosacral strain, the October 2005 buddy statement, and the Veteran's lay statements.

The examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as to find against causation.

The examiner must provide a complete rationale for any opinion expressed.

If the VA clinician deems additional examination of the Veteran is necessary to render the requested opinion, such examination should be scheduled.  In this regard, the Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

2.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal. If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



